OPINION OK THE C/OUR.T BY
JüDG-E WILLIAMS:
The almost entire neglect to work and improve the mill-road for several years and its almost wholly unfitness for passage of carriages, wagons or other vehicles, strongly indicate its public insignificance. Besides the evidence preponderates to establish that few, if ever, horseback travellers used this road.
The close contiguity of this road to other more used public roads and the necessity to concentrate the labor so as to improve the more important ones, so as to make these safe and convenient for the public, authorized the circuit court to adjudge discontinuance. We also think that “about ten feet north” of a designated gate is sufficiently certain as a description of the point it was desired to discontinue at; this literally signifies “near to” a point ten feet from the gate, and means less than a foot either over or under ten, and legally means ten feet from the gate as heretofore decided by this court.
Judgment affirmed.